[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Joseph Neuhaus, was charged with violating Chapter 899 of the Cincinnati Municipal Code, a comprehensive licensing scheme for sexually-oriented businesses located within the city. In the complaint, Neuhaus was alleged to have operated Tip Top Magazine, a retail store characterized as an adult bookstore, without a sexually-oriented-business-license, and to have employed an individual at Tip Top without a sexually-oriented-business-employee license.
Neuhaus moved to dismiss both charges against him on the grounds that Chapter 899 failed to comport with the constitutional requirement of prompt judicial review. The trial court denied the motion. Neuhaus subsequently, moved for reconsideration, which the trial court also denied. Neuhaus then entered a plea of no contest to the charges. The trial court found Neuhaus guilty and imposed a $100 fine plus court costs for each offense. Neuhaus now appeals.
In his sole assignment of error, Neuhaus contends that the trial court erred in denying his motion to dismiss because Chapter 899 is unconstitutional. We agree based on our analysis in Cincinnati v.Jenkins (2001), 146 Ohio App.3d 27. As a result, we reverse the judgment of the trial court and order Neuhaus discharged from further prosecution.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Sundermann, JJ.